 Case 9:19-cv-00169-RC-ZJH Document 1 Filed 09/18/19 Page 1 of 6 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 LUFKIN DIVISION

LAKE LIVINGSTON CHURCH                        §
OF GOD,                                       §
  Plaintiff,                                  §
                                              §
v.                                            §           CIVIL ACTION NO. ___________
                                              §
STATE FARM LLOYDS,                            §           JURY
  Defendant.                                  §


            DEFENDANT STATE FARM LLOYDS' NOTICE OF REMOVAL


       Defendants State Farm Lloyds (“State Farm”) files this Notice of Removal,

because diversity of citizenship exists under 28 U.S.C. § 1332.

                             PROCEDURAL BACKGROUND

1.     Plaintiff Lake Livingston Church of God filed this action on August 9, 2019

against State Farm in the 411th Judicial District Court of Polk County, Texas. The case

was docketed under the cause number CIV33027 (the "State Court Action").

2.     State Farm was served with citation and Plaintiff's Original Petition on August 21,

2019. The statutory deadline to remove this action under 28 U.S.C. §1446(b)(1) is 30

days after Defendant's receipt of the initial pleading.

3.     State Farm timely files this Notice of Removal pursuant to 28 U.S.C. §1446 to

remove the State Court Action from the 411th Judicial District Court of Polk County,

Texas to the United States District Court for the Eastern District of Texas, Lufkin

Division.

4.     State Farm Lloyds filed its Original Answer on September 12, 2019.
    Case 9:19-cv-00169-RC-ZJH Document 1 Filed 09/18/19 Page 2 of 6 PageID #: 2



5.       Pursuant to Local Rule CV-81(c)(1), the parties to the case and the current status

of the case are as follows:

         Plaintiff: Lake Livingston Church of God

         Defendant: State Farm Lloyds

         Current Status: Pending

6.       Pursuant to Local Rule CV-81(c)(2), Defendant is filing with this Notice of

Removal a civil cover sheet, as well as attaching the following documents:

         Exhibit A: a copy of the state court docket sheet;1

         Exhibit B: copy of all pleadings that assert causes of action; all answers to such
         pleadings and a copy of all process and orders served upon the party removing
         the case to this court as required by 28 U.S.C. § 1446(a).

7.       Pursuant to Local Rule CV-81(c)(3), a complete list of attorneys involved in the

action being removed is as follows:

         Counsel for Plaintiff:           David Dies
                                          State Bar No. 05850800
                                          1703 Strickland Dr.
                                          Orange, Texas 77630
                                          Telephone: (409) 883-0892
                                          Telecopier: (409) 670-0888

         Counsel for Defendant: M. Micah Kessler
                                State Bar No. 00796878
                                Avniel J. Adler
                                State Bar No. 24071933
                                1900 West Loop South, Suite 800
                                Houston, Texas 77027
                                Telephone: (713) 781-2889
                                Telecopier: (713) 781-7222




1
         According to the Polk County District Clerk, a certified copy of the state court docket sheet is not
         available and the only document resembling a docket sheet is the “Case History” for the State
         Court Action that can be obtained from iDocket.com. State Farm therefore attaches the case
         history from iDocket.com as Exhibit A.


                                                                                                           2
    Case 9:19-cv-00169-RC-ZJH Document 1 Filed 09/18/19 Page 3 of 6 PageID #: 3



8.       Pursuant to Local Rule CV-81(c)(4), Plaintiff has requested a jury trial in the

State Court Action.

9.       Pursuant to Local Rule CV-81(c)(5) the name and address of the court from

which this case is being removed from is as follows:

         411th Judicial District Court of Polk County, Texas
         101 West Mill Street, Suite 279
         Livingston, TX 77351
         Telephone: 936-327-6848
         Telecopier: 936-327-6860

                                          NATURE OF THE SUIT

10.      This lawsuit involves a dispute over the handling and alleged under-payment of

Plaintiff's claim for damages allegedly caused by Hurricane Harvey on or about August

29, 2017.2 Plaintiff asserts causes of action against State Farm Lloyds for (1) breach of

the insurance contract; (2) violations of the Prompt Payment of Claims Act; and (3)

violations of the Texas Insurance Code.3

                                          BASIS FOR REMOVAL

11.      The Court has jurisdiction over this action under 28 U.S.C. § 1332 because there

is and was complete diversity between all parties and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

A.       Diversity of the Parties

12.      Removal is proper because there is and was complete diversity between the

parties under 28 U.S.C. § 1332 both at the time of the filing of Plaintiff's Original

Petition, and at the time of its removal to this Court.




2
         Plaintiff's Original Petition, Sec. V.
3
         Id. at Secs. V - VII.


                                                                                        3
    Case 9:19-cv-00169-RC-ZJH Document 1 Filed 09/18/19 Page 4 of 6 PageID #: 4



13.      Plaintiff was, at the time of filing this lawsuit, and still is a citizen of Texas.4

14.      State Farm Lloyds was at the time this action was commenced, and still is, a

citizen of Illinois. State Farm Lloyds is a "Lloyds Plan" organized under Chapter 941 of

the Texas Insurance Code. It consists of an unincorporated association of underwriters

who were at the time this action was commenced, and still are, citizens and residents of

Illinois, thereby making State Farm Lloyds a citizen of Illinois for diversity purposes.5

B.       Amount in Controversy

15.      Plaintiff's Original Petition expressly alleges damages in excess of $75,000

satisfying the "amount in controversy" requirement of 28 U.S.C. § 1332(a).6

                         REMOVAL IS PROCEDURALLY CORRECT

16.      This notice of removal is timely under 28 U.S.C. § 1446(b). State Farm Lloyds

was served with process on August 21, 2019.

17.      Venue is proper in this division under 28 U.S.C. § 1441(a) because this district

and division embrace the place in which the removed action has been pending.

18.      Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal will promptly be given to all parties and to the clerk of the 411 th Judicial District

Court of Polk County, Texas.

                                          JURY DEMAND

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, and Local Rule CV-

38, Defendant demands a trial by jury.

4
         See Carden v. Arkoma Assocs., 494 U.S. 185, 195-96, 110 S.Ct. 1015, 1021-22, 108 L.Ed.2d
         157 (1990) (holding that the citizenship of an unincorporated entity or association, such as a
         partnership, is based upon the citizenship of each of its members).
5
         See Royal Ins. Co. of Am. v. Quinn-L Capital Corp., 3 F.3d 877, 882-83 (5th Cir. 1993)
         (citizenship of unincorporated association determined by citizenship of members).
6
         Plaintiff's Original Petition, Sec. VII.


                                                                                                     4
 Case 9:19-cv-00169-RC-ZJH Document 1 Filed 09/18/19 Page 5 of 6 PageID #: 5



                                          PRAYER

       Defendant respectfully requests that the State Court Action be removed and

placed on this Court's docket for further proceedings. Defendant also requests any

additional relief to which it may be entitled.


                                            Respectfully submitted,


                                            By:    /s/ M. Micah Kessler
                                                    M. Micah Kessler
                                                    State Bar No. 00796878
                                                    Federal I.D. 21206
                                            Nistico, Crouch & Kessler, P.C.
                                            1900 West Loop South, Suite 800
                                            Houston, Texas 77027
                                            Telephone: (713) 781-2889
                                            Telecopier: (713) 781-7222
                                            Email: mkessler@nck-law.com

                                            ATTORNEY FOR DEFENDANT

OF COUNSEL:
Avniel J. Adler
State Bar No. 24071933
Federal I.D. 2229550
Email: aadler@nck-law.com




                                                                                 5
Case 9:19-cv-00169-RC-ZJH Document 1 Filed 09/18/19 Page 6 of 6 PageID #: 6



                           CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing was duly served upon
counsel of record by U.S. Mail, certified return receipt requested and via email on
September 18, 2019 as follows:

      David Dies
      1703 Strickland Dr.
      Orange, Texas 77630
      VIA EMAIL – RHERFORD@DIESLAW.COM
      AND CMRRR – 7018 1830 0000 4226 5922


                                                         /s/ M. Micah Kessler
                                                         M. Micah Kessler




                                                                                  6
